DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 2/9/2021 has been considered.  

Drawings
No drawings have been filed.  

Examiner’s Note
Applicant’s claims contain numerous acronyms without first establishing the common name.  The first instance of the acronym should be provided in “(…)” after the common name is provided.  i.e. subscriber identity module (SIM); mobile country code (MCC); mobile network carrier (MNC), IoT, FPLMN, etc.  Claims 1, 2, 6, 11 and 12 each need correction.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  A single means/step claim, i.e. where a means/step recitation does not appear in combination with another recited means/step, is subjected to an undue breath rejection under 35 U.S.C. 112, first paragraph.  In re Hyatt, 708F.2d712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (MPEP 2164.08(a)).  A single means claim which covered every conceivable means for achieving the stated purpose was held non-enabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.  It is noted that the while the SIM/element is defined as being tangible within the specification, the definition is open ended, hence the undue breath.  
Claims 2, 4 and 7-10 are rejected for being dependent upon claim 1 and failing to correct the issue above in claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se i.e. an “applet”.  Claim 11 does not recite any structure that the “applet” is stored upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US-10,609,649 hereinafter, Wu).
Regarding claim 1, Wu teaches a method of managing the connectivity to a mobile telecommunications network of a SIM (Col. 7 lines 50-56 and Col. 8 lines 65-66) cooperating with an IoT Device (Col. 6 lines 32-34), said method comprising modifying a parameter (Col. 8 lines 34-64) of said SIM to temporarily prohibit it from connecting to said mobile telecommunications network during a certain period of time.  (Col. 7 line 62 through Col. 8 line 5 and Fig. 1)
Regarding claim 12, Wu teaches an element (Col. 11 lines 14-34) of a mobile telecommunications network, wherein the element comprises a unit configured to trigger the suspension of the modification and/or to modify a parameter (Col. 8 lines 34-64) of a SIM cooperating with an IoT Device, in order to temporarily prohibit the SIM from connecting to said mobile telecommunications network.  (Col. 7 line 62 through Col. 8 line 5, Fig. 1, Col. 7 lines 50-56 and Col. 8 lines 65-66))
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (US-2014/0011478 hereinafter, Collins).
Regarding claim 11, Collins teaches a SIM () cooperating with an IoT Device (Col. 6 lines 32-34), wherein the SIM comprises an applet (Page 10 [0119]) capable of triggering the suspension of the modification (Pages 14-15 [0174]) and/or modifying a parameter (Pages 2-3 [0054] and Page 10 [0123]) of said SIM to temporarily prohibit the SIM from connecting to a mobile telecommunications network.  (Page 10 [0119])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Collins et al. (US-2014/0011478 hereinafter, Collins).
Regarding claim 2, Wu teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein said parameter is the MCC/MNC of the network to which said SIM connects.  
In an analogous art, Collins teaches a system and method for responding to aggressive behavior associated with wireless devices (Abstract) that includes modifying the MCC/MNC combination of a subscriber profile to block a subscriber from connecting to a specific MCC/MNC.  (Page 14 [0165])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Wu after modifying it to incorporate the ability to modify the MCC/MNC combo to block a subscriber from connecting to a MCC/MNC of Collins since it enables limiting excessive connection requests from a specific subscriber.  (Collins Pages 13-14 [0164])
Regarding claim 3, Wu in view of Collins differs from the claimed invention by not explicitly reciting wherein said MCC/MNC is set to 001/01.  However, one of ordinary skill in the art would recognize that 001/01 is a test network value, not assigned to a specific country/mobile network carrier and accordingly, would be rejected as invalid.  
Regarding claim 4, Wu in view of Collins differs from the claimed invention by not explicitly reciting wherein said MCC/MNC is a different Mobile Operator code than a Home Network of the SIM.  However, one of ordinary skill in the art would recognize that 001/01 is a test network value, not assigned to a specific country/mobile network carrier and accordingly, different MCC than the home network of the SIM.  
Regarding claim 7, Wu teaches a computdiffers from the claimed invention by not explicitly receiving the method is implemented by an applet installed in a security element that includes the SIM.  
In an analogous art, Collins teaches a system and method for responding to aggressive behavior associated with wireless devices (Abstract) that includes using an applet installed in a security element that includes the SIM for restricting connection to a network for a period of time.  (Page 10 [0119-0120] and Pages 14-15 [0172-0177])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Wu after modifying it to incorporate the ability to use an applet in a SIM for restricting network access of Collins since the applet/software agent can be strategically placed on the SIM to monitor and control aggressive behavior of a mobile device (Collins Page 2 [0050]) since the SIM is required for authentication with a wireless network.  (Collins Page 7 [0090])
Regarding claim 8, Wu in view of Collins teaches the method is implemented by said mobile telecommunications network.  (Collins Page 2 [0050] software agent placed in an STP)
Regarding claim 9, Wu in view of Collins teaches wherein said period of time is random.  (Collins Pages 11-12 [0137])
Regarding claim 10, Wu in view of Collins teaches wherein said random period of time is defined within a time interval.  (Collins Pages 11-12 [0137])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Mao et al. (US-2013/0308541 hereinafter, Mao) and Design Choice.  
Regarding claim 5, Wu teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein said parameter is the ACC file (Access Control Class) of said SIM, said parameter being set to 0 so that the priority of said SIM to connect to said network is nil.  
In an analogous art, Mao teaches terminal access method and access classes with barring options (Abstract) that includes the ability to send an EACB bit for a specific access control class to indicate that the mobile terminal in the access control class is barred from connecting to the cell.  (Fig. 1 [101] and Page 2 [0015])  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Wu after modifying it to incorporate the ability to use access control classes and barring indications of Mao since it enables keeping MTC devices from overloading a network after a power outage of a base station.  (Page 1 [0005])
Wu in view of Mao teaches “0” indicates not barred and “1” indicates barred (Page 2 [0015]), but differs from the claimed invention by not explicitly reciting “0” is barred.  However, the Examiner views choosing “0” to indicate barred (and accordingly, a priority of nil) and “1” indicates not barred to be an obvious design choice that one of ordinary skill in the art can choose be motivated to do this since there are two options and either can be used when designing the transmission scheme.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Manepalli et al. (US-2017/0070928 hereinafter, Manepalli).
Regarding claim 6, Wu teaches the limitations of claim 1, but differs from the claimed invention by not explicitly reciting wherein a Home Network code is stored in the FPLMN of said SIM so that said SIM no longer connects to its home network.  
In an analogous, Manepalli teaches a method and system for enhancing data retry performance in a cellular network (Abstract) that includes removing a PLMN from a list of available PLMNs in order to block that PLMN from data connection attempts.  (Page 8 [0087])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Wu after modifying it to incorporate the ability to remove the home network code to keep it from connecting to the home network of Manepalli since it keeps a network from being overloaded with connection attempts.  (Manepalli Page 8 [0087])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/          Primary Examiner, Art Unit 2646